Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Curtis R. Powell on August 24, 2022.

Claim 81 has been amended as follows:

81. (currently amended) The method of claim 77, wherein at least one of the immunoglobulin single variable domains comprises one or more amino acid sequences having at least 80% amino acid identity with at least one of the amino acid sequences of SEQ ID NOs: 1 to 22, 158 to 236, 248 to 407, 2448 and 2574 to 2581 in which for the purposes of determining the degree of amino acid identity, the amino acid residues that form the CDR sequences are disregarded; and in which optionally one or more of the amino acid residues at positions 11, 37, 44, 45, 47, 83, 84, 103, 104 and 108 according to the Kabat numbering are:
                            at position 11: L, M, S, V, or W;
                            at position 37: F, Y, H, I, L, or V;
                            at position 44: G, E, A, D, Q, R, S, or L;
                            at position 45: L, R, C, I, L, P, Q, or V;
                            at position 47: W, L, F, A, G, I, M, R, S, V, or Y;
                            at position 83: R, K, N, E, G, I, M, Q, or T;
                            at position 84: P, A, L, R, S, T, D, or V;
                            at position 103: W, P, R, or S;
                            at position 104: G or D; and 
at position 108: Q, L, or R.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANON A FOLEY whose telephone number is (571)272-0898. The examiner can normally be reached M-F, generally 5:30 AM-5 PM, flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Shanon A. Foley/Primary Examiner, Art Unit 1648